Wendel, Ch. J.
Motion to charge the guardian ad litem of the infant defendant with liability for costs is denied. While under the Code of Civil Procedure the guardian ad litem of an infant plaintiff was liable for costs unless the infant prosecuted as a poor person, the liability of the guardian of an infant defendant was limited to such cases where he was expressly charged therewith by the court for personal misconduct. (Code Civ. Proc. §§ 469, 477.) Under the Civil Practice Act there is no liability for costs of a guardian ad litem unless expressly charged therewith by order of the court. (Civ. Prac. Act, § 205.) The section is intended for the protection of the infant, and unless it be shown that the guardian has been guilty of misconducting the prosecution or defense of his infant ward there is no reason why the court should impose liability for costs on him. No misconduct of the guardian is here shown. Order filed.